Citation Nr: 1821994	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-24 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back condition.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for traumatic arthritis of the right knee.

3.  Entitlement to service connection for degenerative arthritis of the neck.

4.  Entitlement to service connection for an unspecified head condition.


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's Spouse




ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to October 1975.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia, denying the claims currently on appeal.  The Veteran filed a Notice of Disagreement (NOD) in May 2012.  The RO issued a statement of the case (SOC) in June 2014.  The Veteran filed a substantive appeal (VA Form 9) in July 2014.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in August 2017.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is required to obtain private treatment records.

The Veteran states that he has been treated for the claimed disabilities at the following facilities: Jefferson Hospital in Louisville, Georgia and Augusta VAMC.  In May 2014, the Veteran submitted correspondence stating that he has medical records at Jefferson Hospital in Louisville, Georgia and was treated by Dr. I.W.Y.  In the August 2017 Board hearing, the Veteran testified that he received treatment from Dr. I.W.Y. in Georgia that began when he left service.  It does not appear from the available evidence that any efforts have been made to obtain the records of that treatment.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

Additionally, no new and material evidence has been received on the issue of entitlement to service connection for traumatic arthritis of the right knee.  There is no duty to provide a VA examination or opinion in the absence of submission of new and material evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2017).  The Board, however, is not precluded from otherwise providing assistance to the Veteran in substantiating his claim if appropriate.  See 38 U.S.C. § 5103A(g) (2012).  The Board will afford the Veteran a VA examination and opinion in connection with his right knee claim. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide a release for relevant records of treatment from Jefferson Hospital in Louisville, Georgia, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Obtain VA treatment records from the August VAMC dated from November 2011 to the present.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his right knee disability. The Veteran's electronic claims file must be made available to the examiner for review. Any tests and studies deemed necessary by the examiner should be performed.

The examiner is requested to provide an opinion on the following:

(a) Is it clear and unmistakable that the Veteran entered service with a right knee condition?

(b) If a right knee condition clearly and unmistakably existed prior to the Veteran's entry into service, is it clear and unmistakable that the Veteran's pre-existing right knee condition WAS NOT aggravated beyond the natural progress of such a disorder by his service?

All opinions provided must be supported by an adequate rationale.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




